Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,852,607. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of each corresponds.
Detailed analysis for claim 1 is provided below.
Claim 1 of Application 
Claim 14 of patent ‘607
Comparison
A display comprising:
A display comprising:
Identical
a substrate having an active area that includes an array of pixels, an inactive area that surrounds the active area, and an opening within the active area, wherein the opening has first and second opposing sides; and
a substrate having an active area that includes an array of pixels, an inactive area that surrounds the active area, and an opening within the active area, wherein the opening has first and second opposing sides;
Identical
a plurality of signal lines coupled to the array of pixels, wherein a first portion of the plurality of signal lines are uninterrupted by the opening and a second portion of the plurality of signal lines are interrupted by the opening,
a plurality of gate lines coupled to the array of pixels; and a plurality of data lines coupled to the array of pixels, wherein a first portion of the plurality of data lines are uninterrupted by the opening and a second portion of the plurality of data lines are interrupted by the opening,
The data lines correspond to the signal lines.
wherein a signal line in the second portion of the plurality of signal lines has a first signal line segment on the first side of the opening, a second signal line segment on the second side of the opening, and
wherein each data line in the second portion of the plurality of data lines has a first data line segment on the first side of the opening, a second data line segment on the second side of the opening, and
Each data line corresponds to each signal line.
a supplemental signal line path that is electrically connected to the first signal line segment and the second signal line segment, and
a supplemental data line path that is routed through the active area and that is electrically connected to the first data line segment and the second data line segment, and
Correspond.
wherein the supplemental signal line path is electrically connected to the first signal line segment in the inactive area.
wherein each supplemental data line path is electrically connected to a respective first data line segment in the inactive area.
Correspond.

As analyzed above, the claims, though different, correspond to each other due to equivalent subject matter.  Therefore, it would have been obvious to modify claim 14 of patent ‘607 and claim 1 of the application for equivalence reason.  Similarly, claims 2-20 of the application are rejected by claims 1-21 of patent ‘607.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 7, it is unclear as to where the emission line is located relative to the supplemental signal line.  It is the examiner’s understanding that the supplemental signal/data line is line 106, is a first portion also called the first metal layer, and which is connected to a second portion 80 also called the second metal layer.  Claim 8 does not resolve the issue.  Also for claim 8, please clarify which element is the power supply distribution path.
As for claim 14, please clarify which elements are the first portion, second portion, and the emission line.  Claim 14 depends from claim 9 and the examiner interprets supplemental signal line path/first metal layer is 106 and the second and third metal layers as 82, 84 or 84, 82.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natori (US 2009/0051636).
As for claim 1 and associated claim 15, Natori teaches a display (display device; fig. 1) comprising: 
a substrate (substrate SUB1; [0093]) having an active area (display region AR; [0095]) that includes an array of pixels (pixels PX; fig. 2; [0101-0102]), 
an inactive area (area outside display region AR) that surrounds the active area (as shown; fig. 1 and 2), and an opening (non-display window portion WD; [0096]) within the active area (as shown), 
wherein the opening has first and second opposing sides (e.g. top and bottom sides of window portion WD); and a plurality of signal lines (drain signal lines DL; [100]) coupled to the array of pixels (as shown), 
wherein a first portion of the plurality of signal lines are uninterrupted by the opening (signal lines DL on left and right of WD are uninterrupted) and a second portion of the plurality of signal lines are interrupted by the opening (signal lines DL within the width of WD are interrupted and divided into top and bottom parts; [0132]), 
wherein a signal line in the second portion of the plurality of signal lines has a first signal line segment on the first side of the opening (see top parts of the divided DLs), a second signal line segment on the second side of the opening (see bottom parts of the divided DLs), and a supplemental signal line path (drain connection wires JDLs) that is electrically connected to the first signal line segment and the second signal line segment (connected to signal lines DLs on the upper side and on the lower side in the display periphery region; [0133]), and 
wherein the supplemental signal line path (JDLs) is electrically connected to the first signal line segment (top parts of the divided DLs) in the inactive area (connected via through holes TH3 formed by top parts of the divided DLs and corresponding drain connection wires JDLs in the display periphery region; fig. 1; [0136]).
As for claims 3 and 17, Natori teaches 
wherein the inactive area has first and second opposing sides (see top and bottom areas of the display periphery region; fig. 1), wherein the supplemental signal line path (JDLs) is electrically connected to the first signal line segment on the first side of the inactive area (connection via TH3 at the top), and wherein the supplemental signal line path is electrically connected to the second signal line segment on the second side of the inactive area (connections via TH3’ at the bottom).
As for claims 4 and 18, Natori teaches 
wherein the supplemental signal line path is electrically connected to the second signal line segment in the inactive area (JDLs connected to bottom parts of divided DLs via through holes TH3’ in the display periphery region).

Allowable Subject Matter
Claims 9-13 are allowed with submission of terminal disclaimer.
Claims 2, 5, 6, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with submission of terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the supplemental signal line path is routed through the active area, of claim 2 and similarly claim 16; 
wherein the supplemental signal line path is electrically connected to the second signal line segment in the active area, of claim 5 and similarly claim 19; and 
wherein the supplemental signal line 20path is at least partially formed by a first metal layer and wherein the first metal layer is interposed between second and third metal layers that form a power supply distribution line, of claim 6 and similarly claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628